Detailed Action

Preliminary Amendment

1.	Entry of applicant’s preliminary amendment dated 3-22-19 into the application file is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 19-27 each depends from cancelled claims 1 or 3 and therefore it is unclear from which claim(s) these claims are to depend from. For purposes of the prior art rejections that follow, any of claims 19-27 that depend directly from 

Claim Rejections - 35 USC § 102

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 18-20, 26, 28 and 34 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 8,105,138 to van den Nieuwelaar et al.
Referring to claims 18 and 28, van den Nieuwelaar et al. discloses a system/method for placement of a supply of poultry front halves in a processing line equipped with a train of movable carriers for the poultry front halves, the system comprising, a train of receptacles – at 12,30,34,38, provided and movable in a conveyor line – see figures 1a-2d, wherein the receptacles are equipped to receive the front halves at an input station of the system – see at 112,134, the conveyor line equipped to move the receptacles with the poultry front halves 
Referring to claim 19, van den Nieuwelaar et al. further discloses the bottom plate comprises a third slot – between the sidewalls of 37, that connects with the first slot between the inserts – see figure 2c, wherein the third slot is arranged to receive a neck of the poultry front half – see figures 1a-2c.
Referring to claim 20, van den Nieuwelaar et al. further discloses the input station comprises a transport line for supply of the front halves – see between 111 and 112 and between 111 and 134 in figures 7a-7c, and wherein the conveyor line with the receptacles is provided at least in part adjacent to and at least partly below the transport line for supply of the front halves – see at 112 and 134 in figures 1a-7c and see at least partly below in figures 1a-1c, wherein at the input station the receptacles are slanted towards the transport line to assist in sliding of the 
Referring to claim 26, van den Nieuwelaar et al. further discloses the breast support plate comprises an upper portion that is inclined towards the upstanding inserts opposite to the breast support plate – see at 36 in figure 2c.
Referring to claim 34, van den Nieuwelaar et al. further discloses monitoring whether a carrier in the processing line is empty or supports a poultry front half or a remainder of a poultry front half, and interrupting operation of a corresponding receptacle in the conveyor line to prevent that the poultry front half in such receptacle is moved into mounting position on the carrier, when the carrier is not empty and already supports a poultry front half or a remainder of a poultry front half – see figures 7a-7c and column 10 line 41 to column 11 line 28.

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
21-22 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over van den Nieuwelaar et al. as applied to claims 18, 20 or 28 above, and further in view of U.S. Patent No. 8,540,556 to Hiddink et al.
Referring to claim 21, van den Nieuwelaar et al. further discloses the input station where the receptacles are slanted towards the transport line – see at 12,30,34,38 in figures 1a-2d, but does not disclose the breast support plate is configured to engage a frame of the transport line to be closer to the transport line than the inserts of the receptacles. Hiddink et al. does disclose the breast support plate – at 21, is configured to engage a frame – at 50,51, of the transport line to be closer to the transport line than the inserts – at 23, of the receptacles – see figures 10-13. Therefore it would have been obvious to one of ordinary skill in the art to take the device of van den Nieuwelaar et al. and add the breast support plate engaging the frame as disclosed by Hiddink et al., so as to yield the predictable result of removably securing the support plate to the frame to ensure proper orientation of the carcass during use.
Referring to claims 22 and 29, van den Nieuwelaar et al. further discloses a first camera for establishing a position and orientation of the poultry front halves on the transport line – see at 113,132, and orienting and moving the poultry based on the position established by the camera – see column 10 line 41 to column 11 line 28, but does not disclose a pick and place robot configured for picking up the poultry front halves in accordance with the position and orientation of the poultry front halves, and placing the poultry front halves with a predefined orientation in the receptacles of the conveyor line, with the breast of the poultry front halves resting against the breast support plate of the receptacles. Hiddink et al. does disclose a pick and place robot configured for picking up the poultry front halves in accordance with the position and orientation of the poultry front halves, and placing the poultry front halves with a predefined orientation in .
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over van den Nieuwelaar et al. as applied to claim 18 above.
Referring to claim 27, van den Nieuwelaar et al. does not disclose the processing line with the train of carriers and the conveyor line with the train of receptacles are synchronized to move at the same speed. However, it would have been obvious to one of ordinary skill in the art to take the device of van den Nieuwelaar et al. and have the processing line and conveyor line move at the same speed, so as to yield the predictable result of ensuring an efficient transition/transfer of the poultry carcasses between the lines as desired.

Allowable Subject Matter

6.	Claims 30-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Claims 23-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to poultry carcass processing devices in general:
	U.S. Pat. No. 3,979,793 to Hazenbroek – shows poultry processing device
	U.S. Pat. No. 4,458,380 to Tendrick et al. – shows poultry processing device
	U.S. Pat. No. 4,619,017 to Simmons – shows poultry processing device
	U.S. Pat. No. 4,899,421 to van der Eeerden – shows poultry processing device
	U.S. Pat. No. 5,913,720 to Scott et al. – shows poultry processing device
	U.S. Pat. No. 6,371,843 to Volk et al. – shows poultry processing device
	U.S. Pat. No. 10,212,951 to Ouellet et al. – shows poultry processing device

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643